Exhibit 10.3

THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE
“SUBSCRIPTION AGREEMENT”) RELATES HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE, AND WILL BE
ISSUED IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “1933 ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.

CONFIDENTIAL

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

(US Accredited Investors)

TO:

Medina International Corp. (the “Company”)

1305-1090 West Georgia Street

Vancouver, British Columbia

Canada

V6E 3V7

Purchase of Shares

1.

Subscription

1.1          The undersigned, BioTech Knowledge LLC (or a company under another
name approved for registration), a limited liability company in the process of
establishment under the laws of the State of Delaware (the "Subscriber") hereby
irrevocably subscribes for and agrees to purchase from the Company, on the basis
of the representations and warranties and subject to the terms and conditions
set forth herein, 457,143 shares of the Company's common stock ("Shares"), at
the price of US $0.03 per Share (the "Subscription Price"), for the aggregate
total purchase price of the undersigned subscriber of US $13,714.29 (the
"Subscription Proceeds"). The Company may close the private placement in one or
more closings. Subject to the terms hereof, the Subscription will be effective
upon its acceptance by the Company. The Subscriber acknowledges that the
offering of the Shares contemplated hereby is part a private placement of Shares
having an aggregate subscription level of 1,500,000 shares (the "Offering"). The
Offering is not subject to any minimum aggregate subscription level. The
Subscriber acknowledges that the Company will forward split its shares on a 7
for 1 basis prior to or soon after closing of the Offering.

1.2          The Offering is only open to “Accredited Investors”, as that term
is defined in Regulation D under the 1933 Act, and offshore investors under
Regulation S.

2.

Payment

2.1                        The Subscription Proceeds must accompany this
Subscription and shall be paid by certified cheque or bank draft drawn on an
international or U.S. chartered bank reasonably acceptable to the Company, and
made payable and delivered to the Company. Alternatively, the Subscription
Proceeds may be wired to the Company or its lawyers pursuant to the wiring
instructions set out in Exhibit A

 

D/BIP/795721.1

 


--------------------------------------------------------------------------------



- 2 -

 

attached hereto. If the funds are wired to the Company's lawyers, those lawyers
are authorized to immediately deliver the funds to the Company.

2.2                        Where the Subscription Proceeds are paid to the
Company, the Company is entitled to treat such Subscription Proceeds as an
interest free loan to the Company until such time as the Subscription is
accepted and the certificates representing the Shares have been issued to the
Subscriber.

3.

Documents Required from Subscriber

3.1

The Subscriber must complete, sign and return to the Company:

 

(a)

an executed copy of this Subscription Agreement; and

 

(b)

for U.S. residents, a prospective investor suitability questionnaire in the form
attached as Exhibit A (the “U.S. Securities Law Questionnaire”).

3.2                        The Subscriber shall complete, sign and return to the
Company as soon as possible, the Subscription Agreement, and the U.S. Securities
Law Questionnaire, and on request by the Company, any documents, questionnaires,
notices and undertakings as may be required by regulatory authorities and
applicable law.

4.

Closing

4.1                        Closing of the offering of the Shares (the “Closing”)
shall occur on or before December 30, 2005, or on such other date as may be
determined by the Company (the “Closing Date”). Closings may take place on
various and numerous dates for various subscribers.

4.2                        The Company may, at its discretion, elect to close
the Offering in one or more closings, in which event the Company may agree with
one or more subscribers (including the Subscriber hereunder) to complete
delivery of the Shares to such subscriber(s) against payment therefor at any
time on or prior to the Closing Date.

5.

Acknowledgements of Subscriber

5.1

The Subscriber acknowledges and agrees that:

 

(a)

none of the Shares have been registered under the 1933 Act, or under any state
securities or “blue sky” laws of any state of the United States, and, unless so
registered, may not be offered or sold in the United States or, directly or
indirectly, to U.S. Persons, as that term is defined in Regulation S under the
1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act;

 

(b)

the Subscriber acknowledges that the Company has not undertaken, and will have
no obligation, to register any of the Shares or Warrants under the 1933 Act;

 

(c)

by completing the Questionnaire, the Subscriber is representing and warranting
that the Subscriber is an Accredited Investor, as the term is defined in
Regulation D under the 1933 Act;

 

D/BIP/795721.1

 


--------------------------------------------------------------------------------



- 3 -

 

 

 

(d)

the decision to execute this Agreement and acquire the Shares hereunder has not
been based upon any oral or written representation as to fact or otherwise made
by or on behalf of the Company;

 

(e)

if the Company has presented a business plan to the Subscriber, the Subscriber
acknowledges that the business plan may not be achieved or be achievable;

 

(f)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Shares;

 

(g)

there is no government or other insurance covering the Shares;

 

(h)

there are risks associated with an investment in the Shares;

 

(i)

the Subscriber has not acquired the Shares as a result of, and will not itself
engage in, any “directed selling efforts” (as defined in Regulation S under the
1933 Act) in the United States in respect of any of the Shares which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the resale of any of the Shares; provided, however, that the Subscriber may
sell or otherwise dispose of any of the Shares pursuant to registration thereof
under the 1933 Act and any applicable state securities laws or under an
exemption from such registration requirements;

 

(j)

the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Shares hereunder, and to obtain additional information, to
the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;

 

(k)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the Shares
hereunder have been made available for inspection by the Subscriber, the
Subscriber’s lawyer and/or advisor(s);

 

(l)

the Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained herein, the Questionnaires or in any
document furnished by the Subscriber to the Company in connection herewith being
untrue in any material respect or any breach or failure by the Subscriber to
comply with any covenant or agreement made by the Subscriber to the Company in
connection therewith;

 

(m)

the Company will refuse to register any transfer of the Shares not made pursuant
to an effective registration statement under the 1933 Act or pursuant to an
available exemption from the registration requirements of the 1933 Act;

 

D/BIP/795721.1

 


--------------------------------------------------------------------------------



- 4 -

 

 

 

(n)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Shares and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 

(i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Shares hereunder, and

 

(ii)

applicable resale restrictions; and

 

(o)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company.

6.

Representations, Warranties and Covenants of the Subscriber

6.1                        The Subscriber hereby represents and warrants to and
covenants with the Company (which representations, warranties and covenants
shall survive the Closing) that:

 

(a)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

 

(b)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or the constating documents of, the
Subscriber or of any agreement, written or oral, to which the Subscriber may be
a party or by which the Subscriber is or may be bound;

 

(c)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

 

(d)

the Subscriber has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Shares and the Company, and the Subscriber is providing
evidence of such knowledge and experience in these matters through the
information requested in the Questionnaires;

 

(e)

all information contained in the Questionnaire is complete and accurate and may
be relied upon by the Company;

 

(f)

the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Subscription Agreement;

 

(g)

the Subscriber is acquiring the Shares for investment only and not with a view
to resale or distribution and, in particular, it has no intention to distribute
either directly or indirectly any of the Shares in the United States or to U.S.
Persons;

 

D/BIP/795721.1

 


--------------------------------------------------------------------------------



- 5 -

 

 

 

(h)

the Subscriber is acquiring the Shares as principal for the Subscriber’s own
account (except for the circumstances outlined in paragraph 6.1(j)), for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalisation thereof, in whole or in part, and no other person has a
direct or indirect beneficial interest in such Shares;

 

(i)

the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Shares;

 

(j)

if the Subscriber is acquiring the Shares as a fiduciary or agent for one or
more investor accounts:

 

(i)

the Subscriber has sole investment discretion with respect to each such account
and it has full power to make the foregoing acknowledgements, representations
and agreements on behalf of such account, and

 

(ii)

the investor accounts for which the Subscriber acts as a fiduciary or agent
satisfy the definition of an Accredited Investor;

 

(k)

the Subscriber acknowledges that the Subscriber has not acquired the Shares as a
result of, and will not itself engage in, any “directed selling efforts” (as
defined in Regulation S under the 1933 Act) in the United States in respect of
any of the Shares which would include any activities undertaken for the purpose
of, or that could reasonably be expected to have the effect of, conditioning the
market in the United States for the resale of any of the Shares; provided,
however, that the Subscriber may sell or otherwise dispose of any of the Shares
pursuant to registration of any of the Shares pursuant to the 1933 Act and any
applicable state securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

 

(l)

the Subscriber is not aware of any advertisement of any of the Shares; and

 

(m)

no person has made to the Subscriber any written or oral representations:

 

(i)

that any person will resell or repurchase any of the Shares;

 

(ii)

that any person will refund the purchase price of any of the Shares;

 

(iii)

as to the future price or value of any of the Shares; or

 

(iv)

that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares of the Company on any stock exchange or
automated dealer quotation system, except that the Company’s common shares are
currently approved for trading on the U.S. Over the Counter Bulletin Board.

 

7.

Representations and Warranties of the Company  

The Company hereby represents and warrants to and covenants with the Subscriber
(which representations, warranties and covenants shall survive the Closing)
that:

 

(a)

the authorized capital of the Company consists of 50,000,000 common shares with
a par

 

D/BIP/795721.1

 


--------------------------------------------------------------------------------



- 6 -

 

value of $0.001 per share, of which there are presently 3,000,000 common shares
issued and outstanding;

 

(b)

other than as set out in (a) above and as contemplated under this Agreement,
there are no other rights, warrants or options outstanding pursuant to which any
shares of the Company may be issued and there are no other securities issued and
outstanding or issuable which are or may be convertible or converted into shares
of the Company;

 

(c)

the Company is duly incorporated under the laws of the state of Nevada;

 

(d)

the Company is a reporting issuer under the Securities Exchange Act of 1934; and

 

(e)

all of the Company’s continuous disclosure filings with the Securities Exchange
Commission of the United States are in good standing and are complete and
accurate and other than as contemplated herein, there are and shall at Closing
be no material changes in the Company’s business and affairs from that which is
disclosed in the Company’s continuous disclosure documents;

 

(f)

the Company has timely filed all required forms, reports and documents (the
"Company Documents") with the applicable U.S. securities, corporate or other
applicable authorities and bodies (collectively, “Authorities”), each of which
has complied in all material respects with all applicable requirements of the
applicable securities, corporate and other laws and the rules and regulations
promulgated thereunder (collectively, “Laws”), each as in effect on the dates
such forms, reports, and documents were filed. As of the time it was filed with
the applicable authority or body (or, if amended or superseded by a filing prior
to the date of this Agreement, then on the date of such filing): (i) each of the
Company Documents, including, any financial statements or schedules included or
incorporated by reference therein, complied in all material respects with the
applicable requirements of the Laws; and (ii) none of the Company Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

(g)

The consolidated financial statements contained in the Company Documents:
(i) complied as to form and substance in all material respects with any
published rules and regulations of all applicable Authorities; (ii) were
prepared in accordance with generally accepted accounting principles applied on
a consistent basis throughout the periods covered, except as may be indicated in
the notes to such financial statements, and except that unaudited financial
statements may not contain footnotes and are subject to year-end audit
adjustments; and (iii) fairly present the consolidated financial position of the
Company and its subsidiaries as of the respective dates thereof and the
consolidated results of operations of the Company and its subsidiaries for the
periods covered thereby.

 

(h)

All corporate action on the part of the Company, its officers, directors and
shareholders necessary for the authorization, execution and delivery of this
Agreement, the performance of all obligations of the Company hereunder has been
taken or will be taken prior to the Closing.

 

(i)

This Agreement and the documents to be delivered at the Closing are duly
executed and at the Closing shall constitute valid and legally binding
obligations of the Company, enforceable in accordance with their terms, except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) as limited by

 

D/BIP/795721.1

 


--------------------------------------------------------------------------------



- 7 -

 

laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

 

(j)

The Company is not in violation or default of any provision of its corporate
documents or any contract to which it is a party or by which it is bound. The
execution and the delivery of this Agreement, and the consummation of the
transactions contemplated hereby and thereby, will not violate any law,
injunction, judgment, order, decree, ruling, charge, or other restriction of any
government, governmental agency, or court to which the Company is subject or by
which it is bound, or conflict with, result in a breach of or constitute a
default under any agreement, lease, license, instrument, or other arrangement to
which the Company is a party or by which it is bound.

 

(k)

The Company does not need to give any notice to, make any filing with, or obtain
any authorization, consent, qualification, order or approval from any
governmental authority or agency, or any third party, in order to consummate the
transactions contemplated by this Agreement, except for such authorizations,
consents or approvals as will be obtained before the Closing.

 

(l)

The Company is not: (i) subject to any outstanding injunction, judgment, order,
decree, writ, stipulation, ruling, or charge of any court or any governmental
agency or any arbitrator; or (ii) a party or is threatened to be made a party to
any action, suit, proceeding, hearing, complaint, charge or investigation of,
in, or before any court or quasi-judicial or administrative agency of any state,
municipal, or foreign jurisdiction or before any arbitrator or other method of
settling disputes or disagreements. The Company does not know, anticipate, or
has any basis to believe that any such action, suit, proceeding, hearing,
complaint, charge or investigation may be brought or threatened against the
Company and the Company does not intend to initiate any such action, suit,
proceeding, hearing, complaint, charge or investigation. Without derogating from
any of the foregoing, to the best of the Company's knowledge, there is no
action, suit, proceeding, or investigation pending or currently threatened
involving the prior employment of any of the Company’s employees, their use in
connection with the Company’s business of any information or techniques
allegedly proprietary to any of their former employers, or their obligations
under any agreement with prior employers.

 

(m)

The Company has conducted its business in all material respects in accordance
with all applicable laws of the countries in which it has conducted its business
and there is no violation or default with respect to any law or judgment of any
court or any governmental agency which could have a material adverse effect upon
the assets or business of the Company. There is no existing law, rule,
regulation or order which would prohibit or restrict the Company from, or
otherwise materially adversely affect the Company in, conducting its business in
any jurisdiction in which it is now conducting business or, to the Company’s
knowledge, in which it currently proposes to conduct business.

 

(n)

The Company has all franchises, permits, licenses, and any similar authority
necessary for the conduct of its business as now being conducted and as proposed
to be conducted, the lack of which could adversely affect the business,
properties, prospects or financial condition of the Company. The Company is not
in default under any of such franchises, permits, licenses, or other similar
authority.

 

(o)

The Company's most recent quarterly financial statements, as filed on Edgar,
were prepared in accordance with generally accepted accounting principles
applied on a

 

D/BIP/795721.1

 


--------------------------------------------------------------------------------



- 8 -

 

consistent basis throughout the periods covered, except as may be indicated in
the notes to such financial statements, and except that unaudited financial
statements may not contain footnotes and are subject to year-end audit
adjustments; and fairly present the consolidated financial position of the
Company and its subsidiaries as of the respective dates thereof and the
consolidated results of operations of the Company and its subsidiaries for the
periods covered thereby. Except as set forth in such financial statements, and
as incurred after the date of such financial statements in the ordinary course
of business of the Company, the Company has no known or unknown liabilities,
contingent or otherwise.

 

(p)

The Company has no liability of any nature, accrued or contingent, including
without limitation, liabilities for federal, state or local taxes, or any other
foreign taxes or any penalties, interest, and additions to taxes or any
liabilities to customers or suppliers, other than liabilities described under
sub-section (o) above. The Company has paid or fully provided in its books of
account for all taxation for which it has or may hereafter become liable or
accountable in the period from the date of its incorporation. The Company has at
all times and within the requisite time limits, fully and accurately observed,
performed and complied with all obligations and conditions imposed on it, or to
which any claim deduction, allowance or relief made, claimed by or afforded to
it was made subject under any legislation relating to taxation.

 

(q)

There is no material fact or information relating to the business, prospects,
condition (financial or otherwise), affairs, operations, or assets of the
Company that has not been disclosed to the Subscriber by the Company. The
representations and warranties of the Company are each accurate, correct and
complete in all respects, and neither this Agreement (including any exhibit or
schedule to this Agreement) nor any documents, certificates or other items
supplied by the Company with respect to the transactions contemplated hereby
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements herein or therein not misleading.

8.

Acknowledgement and Waiver

8.1                        The Subscriber has acknowledged that the decision to
purchase the Shares was solely made on the basis of publicly available
information. The Subscriber hereby waives, to the fullest extent permitted by
law, any rights of withdrawal, rescission or compensation for damages to which
the Subscriber might be entitled in connection with the distribution of any of
the Shares.

9.

Legending of Subject Shares

9.1                        The Subscriber hereby acknowledges that that upon the
issuance thereof, and until such time as the same is no longer required under
the applicable securities laws and regulations, the certificates representing
the Shares will bear a legend in substantially the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT

 

D/BIP/795721.1

 


--------------------------------------------------------------------------------



- 9 -

 

SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

9.2                        The Subscriber hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Subscription Agreement.

10.

Costs

10.1                      The Subscriber acknowledges and agrees that all costs
and expenses incurred by the Subscriber (including any fees and disbursements of
any special counsel retained by the Subscriber) relating to the purchase of the
Shares shall be borne by the Subscriber.

11.

Governing Law

11.1                      This Subscription Agreement is governed by the laws of
the State of Nevada. The Subscriber, in its personal or corporate capacity and,
if applicable, on behalf of each beneficial purchaser for whom it is acting,
irrevocably attorns to the jurisdiction of the courts of the State of Nevada.

12.

Survival

12.1                      This Subscription Agreement, including without
limitation the representations, warranties and covenants contained herein, shall
survive and continue in full force and effect and be binding upon the parties
hereto notwithstanding the completion of the purchase of the Shares by the
Subscriber pursuant hereto.

13.

Assignment

13.1

This Subscription Agreement is not transferable or assignable.

14.

Severability

14.1                      The invalidity or unenforceability of any particular
provision of this Subscription Agreement shall not affect or limit the validity
or enforceability of the remaining provisions of this Subscription Agreement.

15.

Entire Agreement

15.1                      Except as expressly provided in this Subscription
Agreement and in the agreements, instruments and other documents contemplated or
provided for herein, this Subscription Agreement contains the entire agreement
between the parties with respect to the sale of the Shares and there are no
other terms, conditions, representations or warranties, whether expressed,
implied, oral or written, by statute or common law, by the Company or by anyone
else.

16.

Notices

16.1        All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted by any
standard form of telecommunication. Notices to the Subscriber shall be directed
to the address on the signature page of this Subscription Agreement and notices
to the Company shall be directed to it at Medina International Corp., 1305-1090
West Georgia

 

D/BIP/795721.1

 


--------------------------------------------------------------------------------



- 10 -

 

Street, Vancouver, British Columbia, Canada, V6E 3V7; Attention: President. The
Company’s fax number is (604) 683-1585.

17.

Counterparts and Electronic Means

17.1                      This Subscription Agreement may be executed in any
number of counterparts, each of which, when so executed and delivered, shall
constitute an original and all of which together shall constitute one
instrument. Delivery of an executed copy of this Agreement by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the date hereinafter set forth.

18.

Delivery Instructions

18.1

The Subscriber hereby directs the Company to deliver the Shares to:

                                          
                                          
                                                           

(name)

                                          
                                          
                                                           

(address)

18.2                      The Subscriber hereby directs the Company to cause the
Shares to be registered on the books of the Company as follows:

                                          
                                          
                                                           

(name)

                                          
                                          
                                                           

(address)

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.

BioTech Knowledge LLC (or a company under another name approved for
registration), a limited liability company in the process of establishment under
the laws of the State of Delaware(Name of Subscriber – Please type or print)

                                          
                                               

 

(Signature and, if applicable, Office)

 

c/o Prof. Ehud Keinan, The Scripps Research Institute, Department of Molecular
Biology, 10550 North Torrey Pines Road, MB-20, La Jolla, CA 92037      

 

                                          
                                          
                                               

 

________________________________________

                                                   

 

 

(Fax and E-mail Address of Subscriber)

 

 

 

D/BIP/795721.1

 


--------------------------------------------------------------------------------



- 11 -

 

 

A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Shares is hereby
accepted by the Company.

DATED at _________________________ , the ________ day of _______________________
, 2005.

MEDINA INTERNATIONAL CORP.

 

 

Per:

                                                                         

 

Authorized Signatory

 

 

D/BIP/795721.1

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

U.S. SECURITIES LAW QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

1.

The Subscriber covenants, represents and warrants to the Company that:

 

(a)

the Subscriber is a U.S. Person;

 

(b)

the Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the transactions
detailed in the Subscription Agreement and it is able to bear the economic risk
of loss arising from such transactions;

 

(c)

the Subscriber is acquiring the Shares for investment only and not with a view
to resale or distribution and, in particular, it has no intention to distribute
either directly or indirectly any of the Shares in the United States or to U.S.
Persons; provided, however, that the Subscriber may sell or otherwise dispose of
any of the Shares pursuant to registration thereof pursuant to the Securities
Act of 1933 (the “1933 Act”) and any applicable State securities laws unless an
exemption from such registration requirements is available or registration is
not required pursuant to Regulation S under the 1933 Act or registration is
otherwise not required under this 1933 Act;

 

(d)

the Subscriber satisfies one or more of the categories indicated below (please
check the appropriate box):

 

o

Category 1             An organization described in Section 501(c)(3) of the
United States Internal Revenue Code, a corporation, a Massachusetts or similar
business trust or partnership, not formed for the specific purpose of acquiring
the Securities, with total assets in excess of US $5,000,000;

 

o

Category 2             A natural person whose individual net worth, or joint net
worth with that person’s spouse, on the date of purchase exceeds US $1,000,000;

 

o

Category 3             A natural person who had an individual income in excess
of US $200,000 in each of the two most recent years or joint income with that
person’s spouse in excess of US $300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year;

 

o

Category 4             A “bank” as defined under Section (3)(a)(2) of the 1933
Act or savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the 1933 Act acting in its individual or fiduciary
capacity; a broker dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934 (United States); an insurance company as defined in
Section 2(13) of the 1933 Act; an investment company registered under the
Investment Company Act of 1940 (United States) or a business development company
as defined in Section 2(a)(48) of such Act; a Small Business Investment Company
licensed by the U.S. Small Business Administration under Section 301(c) or (d)
of the Small Business Investment Act of 1958 (United States); a plan with total
assets in excess of $5,000,000 established and maintained by a state, a
political subdivision thereof, or an agency or instrumentality of a state or a
political subdivision thereof, for the benefit of its employees; an

 

D/BIP/795721.1

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 (United States) whose investment decisions are made by a
plan fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000, or, if a self-directed plan, whose investment decisions are made
solely by persons that are accredited investors;

 

o

Category 5             A private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940 (United States);

 

o

Category 6

A director or executive officer of the Company;

 

o

Category 7             A trust with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the Securities, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) under the
1933 Act; or

 

o

Category 8             An entity in which all of the equity owners satisfy the
requirements of one or more of the foregoing categories; and

 

(e)

the Subscriber is not acquiring the Securities as a result of any form of
general solicitation or general advertising including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio, or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising.

2.

The Subscriber acknowledges and agrees that:

 

(a)

if the Subscriber decides to offer, sell or otherwise transfer any of the
Securities, it will not offer, sell or otherwise transfer any of such securities
directly or indirectly, unless:

 

(i)

the sale is to the Company;

 

(ii)

the sale is made outside the United States in a transaction meeting the
requirements of Rule 904 of Regulation S under the 1933 Act and in compliance
with applicable local laws and regulations;

 

(iii)

the sale is made pursuant to the exemption from the registration requirements
under the 1933 Act provided by Rule 144 thereunder if available and in
accordance with any applicable state securities or “Blue Sky” laws; or

 

(iv)

the Securities are sold in a transaction that does not require registration
under the 1933 Act or any applicable U.S. state laws and regulations governing
the offer and sale of securities, and it has prior to such sale furnished to the
Company an opinion of counsel reasonably satisfactory to the Company;

 

(b)

the Subscriber has not acquired the Securities as a result of, and will not
itself engage in, any “directed selling efforts” (as defined in Regulation S
under the 1933 Act) in the United States in respect of the Securities which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Securities; provided, however, that
the Subscriber may sell or otherwise dispose of any of the Securities pursuant
to registration of any of the Securities pursuant to the

 

D/BIP/795721.1

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

1933 Act and any applicable state securities laws or under an exemption from
such registration requirements and as otherwise provided herein; ‘

 

(c)

upon the issuance thereof, and until such time as the same is no longer required
under the applicable requirements of the 1933 Act or applicable U.S. State laws
and regulations, the certificates representing any of the Securities will bear a
legend in substantially the following form:

“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.”

 

(d)

the Company may make a notation on its records or instruct the registrar and
transfer agent of the Company in order to implement the restrictions on transfer
set forth and described herein; and

 

(e)

the Subscriber, if an individual, is a resident of the state or other
jurisdiction in its address on the Subscriber’s execution page of the
Subscription Agreement, or if the Subscriber is not an individual, the office of
the Subscriber at which the Subscriber received and accepted the offer to
acquire the Securities is the address listed on the Subscriber’s execution page
of the Subscription Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
______ day of _________________ , 2005.

If a Corporation, Partnership or Other Entity:

If an Individual:

 

 

                                          
                                               

 

Print or Type Name of Entity

Signature

 

                                          
                                               

 

Signature of Authorized Signatory

Print or Type Name

                                          
                                               

 

Type of Entity                                          
                       Social Security/Tax I.D. No.

 

D/BIP/795721.1

 


--------------------------------------------------------------------------------



 

 

 

 

D/BIP/795721.1

 

 

 